         Case 1:20-cv-03628-SAV Document 55           Filed 09/16/21    Page 1 of 47




                 UNITED STATES COURT OF INTERNATIONAL TRADE
               BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                     )
                                                     )
 UNITED STATES OF AMERICA,
                                                     )
                                                     )
                        Plaintiff,
                                                     )    Court No. 20-03628
                                                     )
          v.
                                                     )
                                                     )
 AEGIS SECURITY INSURANCE COMPANY,
                                                     )
                                                     )
                        Defendant.
                                                     )


                                           ORDER

         Upon consideration of the Motion of Defendant, Aegis Security Insurance Company, for

Summary Judgment, and all other papers and proceedings had herein, and after due deliberation,

it is hereby

         ORDERED that the Motion for Summary Judgment is GRANTED; and it is further

         ORDERED that Court No. 20-03268 is dismissed.




                                                 Stephen Alexander Vaden, Judge



Dated:                         , 2021
         New York, New York
        Case 1:20-cv-03628-SAV Document 55                   Filed 09/16/21   Page 2 of 47




                 UNITED STATES COURT OF INTERNATIONAL TRADE
               BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                         )
                                                         )
 UNITED STATES OF AMERICA,
                                                         )
                                                         )
                        Plaintiff,
                                                         )      Court No. 20-03628
                                                         )
        v.                                                      PUBLIC VERSION
                                                         )
                                                         )
 AEGIS SECURITY INSURANCE COMPANY,
                                                         )
                                                         )
                        Defendant.
                                                         )



                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant, Aegis Security Insurance Company, pursuant to Rule 56 of the Rules of the

United States Court of International Trade, moves this Court for summary judgment against

plaintiff, the United States. Summary judgment in favor of defendant is appropriate because

there are no genuine issues of material fact, and defendant is entitled to judgment in its favor as a

matter of law, as explained in the accompanying memorandum of law.

       WHEREFORE, defendant respectfully moves this Court to enter an order granting its

motion for summary judgment in this action.

                                      Respectfully submitted,


             /s/ T. Randolph Ferguson                 /s/ Jeffery M. Telep
             T. Randolph Ferguson                     Jeffery M. Telep
             Sandler, Travis & Rosenberg P.A.         King & Spalding LLP
             601 Montgomery Street                    1700 Pennsylvania Avenue NW
             Suite 1208                               Suite 200
             San Francisco, CA 94111                  Washington, D.C. 20006
             Tel.: 415-378-3374                       Tel.: 202-626-2390
             E-Mail: rferguson@strtrade.com           E-Mail: jtelep@kslaw.com
                   Attorneys for Defendant Aegis Security Insurance Company
 September 14, 2021
     Case 1:20-cv-03628-SAV Document 55               Filed 09/16/21   Page 3 of 47




              UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                  )
                                                  )
UNITED STATES OF AMERICA,
                                                  )
                                                  )
                     Plaintiff,
                                                  )      Court No. 20-03628
                                                  )
     v.                                                  PUBLIC VERSION
                                                  )
                                                  )
AEGIS SECURITY INSURANCE COMPANY,
                                                  )
                                                  )
                     Defendant.
                                                  )


               DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS
     MOTION FOR SUMMARY JUDGMENT ON ITS AFFIRMATIVE DEFENSES
              OF LACHES AND IMPAIRMENT OF SURETYSHIP




          T. Randolph Ferguson                 Jeffery M. Telep
          Sandler, Travis & Rosenberg P.A.     King & Spalding LLP
          601 Montgomery Street                1700 Pennsylvania Avenue NW
          Suite 1208                           Suite 200
          San Francisco, CA 94111              Washington, D.C. 20006
          Tel.: 415-378-3374                   Tel.: 202-626-2390
          E-Mail: rferguson@strtrade.com       E-Mail: jtelep@kslaw.com
                Attorneys for Defendant Aegis Security Insurance Company
           Case 1:20-cv-03628-SAV Document 55                                      Filed 09/16/21              Page 4 of 47




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii

I.        THE PARTIES’ ARGUMENTS ........................................................................................ 2

II.       THE ISSUES ...................................................................................................................... 3

III.      FACTUAL BACKGROUND ............................................................................................. 3

IV.       ARGUMENT ...................................................................................................................... 7

          A.           Standard Of Review ............................................................................................. 7

          B.           Customs Was Obligated To Make Its Demand On Defendant At
                       Liquidation Or Within A Reasonable Time Following Liquidation .................... 8

          C.           Customs’ Claim Is Barred By The Doctrine Of Laches..................................... 11

          D.           Customs’ Claim Is Barred By The Doctrine Of Impairment Of
                       Suretyship ........................................................................................................... 19

          E.           Customs’ Interpretation of The Statute Would Lead To Absurd
                       Results ................................................................................................................ 21

V.        CONCLUSION ................................................................................................................. 23
           Case 1:20-cv-03628-SAV Document 55                                    Filed 09/16/21            Page 5 of 47




                                               TABLE OF AUTHORITIES

Cases

Anderson v. Liberty Lobby, Inc.,
  477 U.S. 242 (1986) .................................................................................................................... 7

Benedict v. City of New York,
  250 U.S. 321 (1919) .................................................................................................................. 12

Bennett v. Leatherby,
  3 Cal. App. 4th 449 (1992) ........................................................................................................ 20

Citizens Utils. Co. v. Am. Tel. & Tel. Co.,
  595 F.2d 1171 (9th Cir.), cert. denied, 444 U.S. 931 (1979) .................................................... 14

Encino Motor Cars, LLC v. Navarro,
  136 S. Ct. 2117 (2016) ................................................................................................................ 9

Franklin Sav. & Loan Co. v. Branan,
  188 S.E. 67 (Ga. Ct. App. 1936) ............................................................................................... 20

Holmberg v. Ambrecht,
 327 U.S. 392 (1946) .................................................................................................................. 12

Holy Trinity Church v. United States,
 143 U.S. 457 (1892) .................................................................................................................. 23

Int’l Cargo & Sur. Ins. Co. v. United States,
  779 F. Supp. 174 (Ct. Int’l Trade 1991) ............................................................................ 3, 9, 10

JANA, Inc. v. United States,
  936 F.2d 1265 (Fed. Cir. 1991) ................................................................................................. 17

Koyo Corp. v. United States,
 403 F. Supp. 2d 1305 (Ct. Int’l Trade 2005) ....................................................................... 21, 22

Koyo Corp. v. United States,
 497 F.3d 1231 (Fed.Cir. 2007) .............................................................................................. 3, 21

Lyell Theatre Corp. v. Lowes Corp.,
  682 F.2d 36 (2d Cir. 1982) .................................................................................................. 13, 14

McKnight v. Taylor,
 42 U.S. (1 How.) 161 (1843) ..................................................................................................... 12

Nyhus v. Travel Mgmt. Corp.,
  466 F.2d 440 (D.C. Cir. 1972) ........................................................................................ 8, 11, 14



                                                                     ii
           Case 1:20-cv-03628-SAV Document 55                                    Filed 09/16/21            Page 6 of 47




Old Republic Ins. Co. v. United States,
  645 F. Supp. 943 (Ct. Int’l Trade 1986) .................................................................................... 19

Phone-Mate, Inc. v. United States,
  690 F. Supp. 1048 (Ct. Int’l Trade 1988),
  aff’d 867 F.2d 1404 (Fed. Cir. 1989) .......................................................................................... 7

St. Paul Fire & Marine Ins. Co. v. United States,
  6 F.3d 763 (Fed. Cir. 1993) ......................................................................................................... 9

United States v. Admin. Enters., Inc.,
 46 F.3d 670 (7th Cir. 1995) ................................................................................................. 17, 18

United States v. Am. Home Assurance Co.,
 151 F. Supp. 3d 1328 (Ct. Int’l Trade 2016), as amended (Mar. 14, 2016) ............................. 11

United States v. Ataka Am. Inc.,
 826 F. Supp. 495 (Ct. Int’l Trade 1993) .................................................................... 8, 11, 14, 17

United States v. Cocoa Berkau, Inc.,
 990 F.2d 610 (Fed. Cir. 1993) ................................................................................................... 12

United States v. Commodities Exp. Co.,
 972 F.2d 1266 (Fed. Cir. 1992) ................................................................................................. 13

United States v. Great Am. Ins. Co. of NY,
 791 F. Supp. 2d 1337 (Ct. Int’l Trade 2011) ....................................................................... 11, 19

United States v. Great Am. Ins. Co.,
 738 F.3d 1320 (Fed. Cir. 2013) ................................................................................................. 19

United States v. Ins. Co. of N. Am.,
 83 F.3d 1507 (D.C. Cir. 1996), as amended (June 19, 1996) ................................................... 11

United States v. Int’l Fid. Ins. Co.,
 273 F. Supp. 3d 1170 (Ct. Int’l Trade 2017) ............................................................................. 11

United States v. Summerlin,
 310 U.S. 414 (1940) .................................................................................................................. 17

Wash Int’l Ins. Co. v. United States,
 138 F. Supp. 2d 1314 (Ct. Int’l Trade 2001) ............................................................................. 19

West Virginia v. United States,
 479 U.S. 305 (1987) ............................................................................................................ 18, 19

Statutes

19 U.S.C. § 1504 .................................................................................................................... passim


                                                                    iii
            Case 1:20-cv-03628-SAV Document 55                                    Filed 09/16/21              Page 7 of 47




19 U.S.C. § 1505 .................................................................................................................... passim

28 U.S.C. § 2415 .................................................................................................................... passim

Regulations

19 C.F.R. § 113.62 .............................................................................................................. 2, 12, 13

19 C.F.R. § 159.9 .......................................................................................................................... 23

19 C.F.R. § 159.11 ........................................................................................................................ 23

Other Authorities

72 Corpus Juris Secundum, Principal and Surety ......................................................................... 20

Restatement (Third) of Suretyship and Guarantee (1996) ...................................................... 19, 20

S. Rep. No. 95-778 (1978),
  as reprinted in 1978 U.S.C.C.A.N. 2211 .............................................................................. 3, 10




                                                                      iv
        Case 1:20-cv-03628-SAV Document 55                  Filed 09/16/21   Page 8 of 47




                UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                        )
                                                        )
 UNITED STATES OF AMERICA,
                                                        )
                                                        )
                       Plaintiff,
                                                        )      Court No. 20-03628
                                                        )
        v.                                                     PUBLIC VERSION
                                                        )
                                                        )
 AEGIS SECURITY INSURANCE COMPANY,
                                                        )
                                                        )
                       Defendant.
                                                        )


                DEFENDANT’S MEMORANDUM IN SUPPORT OF ITS
         MOTION FOR SUMMARY JUDGMENT ON ITS AFFIRMATIVE DEFENSES
                  OF LACHES AND IMPAIRMENT OF SURETYSHIP

       On Friday, July 16, 2021, this honorable Court held oral argument on the Motion for

Judgment on the Pleadings filed by the Defendant, Aegis Security Insurance Company (“Aegis”

or the “Defendant”), and the Motion for Summary Judgment filed by Plaintiff, the United States.

Defendant is the surety on certain entries made by Linyi Sanshan Import & Export Co. (“Linyi”),

the importer of record and principal on the bond at issued in this case. The United States

commenced this action to collect duties owed by the importer of record and secured by

Defendant.

       At the outset of its argument, Defendant moved the Court for leave to amend its Answer

to add two new affirmative defenses: laches and impairment of suretyship. The Court granted

leave to allow the Defendant 15 days to file its First Amended Answer and 60 days to file its

supplemental summary judgment brief in support of its new defenses. The Court also

determined that Defendant’s original Motion for Judgment on the Pleadings would be treated as

a Motion for Summary Judgment in order to allow the Defendant the opportunity to support its

moving papers with declarations to evidence the prejudice suffered by the Defendant necessary
         Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21     Page 9 of 47




to sustain its claims under the theories of laches and impairment of suretyship. The Court

determined that it would entertain no argument on the defenses of laches or impairment of

suretyship during oral argument on that date, but would defer all evidence and argument on those

two issues to the post-hearing briefs to be filed by the parties.

    I.      THE PARTIES’ ARGUMENTS

         The United States argues that the six-year statute of limitations under 28 U.S.C.

§ 2415(a) for collection of duties under a bond does not commence until 30 days after demand

has been made against the surety. Plaintiff bases its entire case on contract law, specifically the

bond provision to “[p]ay as demanded by CBP, all additional duties … found due, legally fixed,

and imposed on any entry secured by this bond.” 1 July 16, 2021 Hearing Transcript (“Tr.”) at

63:1-4. Plaintiff argues that, absent laches, no statute or regulation places a limit on the amount

of time that Plaintiff may take in making its demand on a surety for payment of liquidated duties.

Tr. at 96:17-99:5.

         On the other hand, the Defendant argues that it never agreed, much less even

contemplated, that Plaintiff might have an unlimited time — even beyond the statute of

limitations period — to demand payment under the terms of its bond. To the contrary,

Defendant argues that it relied upon the six-year statute of limitations that started running at

liquidation — or a reasonable period of time after liquidation — as the outside limit in the

management of its risk. The standard Customs surety industry practice was to manage risk by

reliance on the applicable Customs statutes, in this case the appraisement statute (19 U.S.C.

§ 1504) 2 and the collection statute (19 U.S.C. § 1505) in conjunction with the six-year statute of


1
         This bond provision is prescribed by Customs’ regulation. 19 C.F.R. § 113.62(a)(1)(ii).
2
      Congress twice amended section 504 of the Tariff Act to “increase certainty in the
customs process for importers, surety companies, and other third parties with a potential liability


                                                  2
           Case 1:20-cv-03628-SAV Document 55               Filed 09/16/21     Page 10 of 47




limitations (28 U.S.C. § 2415(a)). Defendant further argues below that any collection action by

the United States is barred by the doctrines of laches and impairment of suretyship.

    II.         THE ISSUES

           1.     Whether the doctrine of laches bars the United States’ collection action against

Defendant when U.S. Customs and Border Protection (“Customs” or “CBP”) inexcusably

delayed more than eight years after the deemed liquidation of the subject entries to demand

payment form Defendant, when Defendant did not agree to a contract term that would allow

Customs an indefinite amount of time to collect duties on a liquidated entry, and when Defendant

was substantially prejudiced by the delay?

           2.     Whether the doctrine of impairment of suretyship bars the United States’

collection action against Defendant when Customs’ first demand for payment was more than

eight years after liquidation of the subject entries and when Customs’ delay jeopardized

Defendant’s rights under its contractual relationships with the bond principal and importer of

record, Linyi, and with Defendant’s reinsurer; impeded Defendant’s ability to establish cash

reserves and set premiums, and impaired Defendant’s reporting and recordkeeping obligations

with state and Federal agencies.

    III.        FACTUAL BACKGROUND

           Defendant incorporates by reference Plaintiff’s Statement of Material Facts set forth in its

February 21, 2020 Summary Judgment Motion. In addition, Defendant sets forth the following

facts.



relating to a customs transaction.” S. Rep. No. 95-778, at 32 (1978), as reprinted in 1978
U.S.C.C.A.N. 2211, 2243. Int’l Cargo & Sur. Ins. Co. v. United States, 779 F. Supp. 174, 176-
77 (Ct. Int’l Trade 1991). In 1993, section 504 was further amended to remove the government’s
unilateral ability to extend indefinitely the time for liquidating entries. Koyo Corp. v. United
States, 497 F.3d 1231, 1242 (Fed. Cir. 2007).


                                                    3
        Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21      Page 11 of 47




        According to James Zuhlke, a partner in Avalon Risk Management Insurance Agency,

LLC (“Avalon”), during the last 40 years, sureties have relied on a Customs administrative

process that may be defined with liability beginning with the filing of an entry, finality coming

with the liquidation of the entry, and collection following within a reasonable time after

liquidation with the statute of limitations for collection of the debt expiring six years following

liquidation. Zuhlke Dec. ¶ 10. The several customs statutes read in conjunction with one

another support this process. Id. The court cases on point have supported this process holding

that liquidation initiates the running of the statute. Id. Sureties’ business procedures and risk

analysis rely upon that Customs process. Id. Notwithstanding the industry’s reliance on the

process, CBP gave the surety industry no notice whatsoever of its policy shift from starting the

statute of limitations running from the date of liquidation to starting it from the date of its billing.

Id.

        Sureties operate under Certificates of Authority from the United States Treasury and the

states in which they operate. Zuhlke Dec. ¶ 11. Financial reports are filed at least annually, and

operations are examined under state law usually triennially. Id. Actuaries are engaged to review

loss developments and assist the surety companies in ratemaking and reserve setting.

Sophisticated algorithms are used to establish pricing and reinsurance programs. Id. All of the

foregoing tasks have relied upon the Customs administrative process set out above. Id.

Customs current departure from that longstanding procedure, if upheld by the Court, will have a

definite negative effect on sureties’ past and future reporting and rating obligations. Id.

        Failure to receive timely notice of liability (a bill) skews a surety’s on-going performance

analysis results favorably which has the negative effect on rate setting, causing the underpricing

of premiums. Zuhlke Dec. ¶ 12. Conversely late notice skews the loss experience data




                                                   4
       Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21     Page 12 of 47




adversely. Id. Such after-the-fact adjustments are reported as “prior period development.” Id.

Significant amounts of prior period development will have a large impact on reported results, a

reduction in authorized T-limit, reduced investor confidence, and will potentially result in a

downgrade or loss of rating with insurance company rating services like AM Best. Id. A loss or

down grade of a Best’s rating can often cause a self-fulfilling prophecy and a spiral into

insolvency as business is lost. Id.

       According to William Wollyung, President of Aegis Security Insurance Company, Aegis

is an insurer with its business organized according to long-standing Statutory Accounting

Principles (“SSAPs”) promulgated by the National Association of Insurance Commissioners

(“NAIC”). Wollyung Dec. ¶ 2. Aegis, along with every other type of insurance carrier doing

business currently relies on the NAIC model law, which issues SSAP’s to which all regulated

insurance carriers must adhere. Id. This applies to all statutory loss and loss adjustment expense

reserves as well as unearned premium reserves. Id. The Internal Revenue Service relies on these

rules when calculating federal income taxes. Id. The impact of various components of business

operations feeds into and guides Defendant’s financial reporting system as to solvency and credit

worthiness. Id.

       In accordance with the SSAP’s described above, Aegis files financial reports, calculated

amounts within actuarial guidelines for various reserves and income/loss recognition for its

underwriting operations. Wollyung Dec. ¶ 4. These financial reports are relied upon to assess

the carrier’s financial strength and credit worthiness. Id. Financial Strength ratings can be

issued by various firms; Aegis contracts with AM Best Co. to issue its financial strength and

credit ratings annually. Id. In deciding a carrier’s rating, the industry relies on the SSAPs not

only for its financial reporting but to also determine if its actuarial determinations of premium




                                                 5
       Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21     Page 13 of 47




and claim reserves are accurate. Id. This information is then used to develop rates/pricing of

what a policyholder is charged for a particular coverage. Id. The effects of properly and timely

reserving affects the entire food chain in the insurance industry from the state regulators and AM

Best right down to the ultimate consumer which is the average citizen purchasing a binding

insurance policy. Id.

       Aegis issued Importer Duty Bonds/U.S. Custom Bonds covering the importer’s entries

from 1998 through 2008 through a general agency, Avalon Risk Management Inc. Wollyung

Dec. ¶ 3. In addition, Aegis reinsured this U.S. Custom Bond program through a reinsurer. Id.

       On January 7, 2015, U.S. Customs and Border Protection (“CBP” or “Customs”) made its

first demand for payment from Aegis for the debt owed under the $50,000 continuous

importation bond via the Formal Demand on Surety for Payment of Delinquent Amounts Due

(the “612 Report”). Complaint ¶ 22; Answer ¶ 22; Pl. Ex. 3 ¶ 18; Pl. Ex. 5. The 612 Report

reflected incorrect bill amounts, which exceeded the amount actually owed by the Defendant

pursuant to the deemed liquidation of the entries. Pl. Ex. 3 ¶ 21; Pl. Ex. 5. Since January 7,

2015, Customs never issued Defendant a corrected bill. Tr. at 93:7-95:17.

       If this Court were to uphold the United States’ claim, which was not billed at liquidation

or soon after liquidation, Aegis’s reporting obligations will be inaccurate, and 11 years of

reporting will have to be corrected. Wollyung Dec. ¶ 5.a. Aegis’s actuarial data upon which it

based its rates, establish statutory reserves, etc. will be made inaccurate as they are not, and have

not been, accounted for since the expiration of the limitations period from date of liquidation. Id.

       In addition, Aegis’s reinsurer is now insolvent. If this Court were to determine that Aegis

must pay this claim, Aegis’s right to reimbursement will be frustrated. Wollyung Dec. ¶ 5.c.

Furthermore, the importer of record and principal on the bond is now out of business.




                                                  6
         Case 1:20-cv-03628-SAV Document 55               Filed 09/16/21      Page 14 of 47




Accordingly, Aegis’s right to reimbursement and subrogation have been impaired due to

untimely notice to Aegis. Wollyung Dec. ¶ 5.d.

         Aegis relies on the Customs’ statutes and timely claim filing to bring finality to insurance

business transactions. Wollyung Dec. ¶ 5.e. These are the same statutes New York relies upon to

set a six-year requirement for the retention of insurance records. Id. Customs’ untimely claim

filing jeopardized Aegis for relying on the records retention statutes. Id.

         As described above, the NAIC requires financial reporting. When Aegis does not receive

notice of a claim, it cannot establish case reserves. Wollyung Dec. ¶ 5.f. Not having reserves

results not only in under-reserving, but also in overstating capital. Id. The ramifications run

from IRS corrections to State mandatory financial reporting corrections. Id.

         Plaintiff’s more than eight-year delay in billing duties due on entries that were deemed

liquidated in 2006 directly caused the unnecessary accrual of interest under 19 U.S.C. § 1505(d)

to the detriment of Defendant’s interests. The unjustified delay directly causing the substantial

accrual of interest unilaterally increased surety’s risk of loss and unnecessarily caused surety’s

exposure to an actual loss not contemplated by any party to the subject bond.

   IV.      ARGUMENT

         A. Standard Of Review

         On a motion for summary judgment, the Court determines whether any material facts are

in dispute. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). “The court may

not resolve or try factual issues on a motion for summary judgment.” Phone-Mate, Inc. v. United

States, 690 F. Supp. 1048, 1050 (Ct. Int’l Trade 1988), aff’d 867 F.2d 1404 (Fed. Cir. 1989). As

shown below, no material facts are in dispute that would foreclose summary judgment in

Defendant’s favor.




                                                  7
        Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21     Page 15 of 47




       B. Customs Was Obligated To Make Its Demand On Defendant At Liquidation Or
          Within A Reasonable Time Following Liquidation

       Creditors must make demand under a bond within a reasonable time. See, e.g., Nyhus v.

Travel Mgmt. Corp., 466 F.2d 440, 452 (D.C. Cir. 1972) (“[A] party is not at liberty to stave off

operation of the statute [of limitations] inordinately by failing to make demand; when statutorily

unstipulated, the time for demand ordinarily is a reasonable time.” (footnote omitted)); United

States v. Ataka Am. Inc., 826 F. Supp. 495, 503 (Ct. Int’l Trade 1993) (“the right to collect

immediately on liquidation carries with it the responsibility to act within six years of liquidation

to collect on the contract obligation of the surety.”).

       Customs’ eight-year delay in billing Defendant is unreasonable by any measure. As

noted in the declaration of James Zuhlke, “time is the greatest enemy of the surety.” Zuhlke

Dec. ¶ 5. As also noted in the Zuhlke Declaration, a surety would not knowingly undertake a

bond without a discernable basis for determining risk. Id. The length of time relied upon by the

surety to manage its exposure is governed by both a meaningful statute of limitations and a

reasonable period for Customs to demand payment. Zhulke Dec. ¶ 10. For at least 40 years,

sureties have relied upon a set of statutes and regulations and case law that have set the initiation

of the statute of limitations at the date of liquidation or shortly thereafter and the termination of

liability immediately after the passage of six years. Id., Wollyung Dec. ¶ 5.e. These statutes

include the assessment statute (19 U.S.C. § 1504) and the collection statute (19 U.S.C. § 1505)

being read in pari matria with the six-year statute of limitations (28 U.S.C. § 2415(a)) to set the

outside limit on the amount of time allowed for Plaintiff to demand and collect liquidated duties

assessed on an entry under a customs surety bond.

       During the July 16th proceeding, the Court recognized the importance of the surety

industry’s settled expectations based on Customs’ heretofore consistent application of the



                                                   8
       Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21     Page 16 of 47




statutes, regulations, and court decisions on which both parties relied to support their respective,

but opposite positions. The Court cited the Supreme Court’s decision in Encino Motor Cars,

LLC v. Navarro, 136 S. Ct. 2117 (2016), which dealt with the question of whether a regulated

party had the right to rely on a long-standing agency interpretation of a regulation and the statute

that underlay it. Tr. at 34:10-36:6. In Encino Motor Cars, the U.S. Supreme Court held that it

was arbitrary and capricious of the agency to make a 180-degree change in its interpretation and

enforcement of a regulation, even after engaging in notice and comment rulemaking, if it did not

take into account those reliance interests. Encino, 136 S. Ct. at 2125-26. As this Court noted

during oral argument, “[t]hose reliance interests mean something because people organized their

business enterprises according to that longstanding understanding of [the] regulation.” Tr. at 34-

35:13-16. This is particularly true when, as here, the Defendant did not even have the benefit of

Customs’ change in position by means of notice-and-comment rulemaking. Rather, Customs

announced its new collection position in the form of a demand notice and a complaint.

       The surety industry has relied on the statute governing the collection of duties being read

in pari materia with the statute governing the liquidation of duties and the statute of limitations

on the collection of duties. The liquidation statute, 19 U.S.C. § 1504, was specifically amended

in 1978 to eliminate the authority of Customs to delay liquidation for as long as it pleased 3, with

or without giving notice. The 1978 amendment set strict limitations on when and how Customs

was to liquidate entries in the future in order to increase certainty in the customs process for




3
        St. Paul Fire & Marine Ins. Co. v. United States, 6 F.3d 763, 767 (Fed. Cir. 1993)
(“… section 1504 must be seen in its proper perspective. Before the enactment of section 1504,
no provision limited the amount of time that Customs could expend before liquidating an entry.
Thus, before 1978, ‘Customs could delay liquidation as long as it pleased, with or without giving
notice.’” (quoting Int’l Cargo & Sur. Ins., 779 at 177)).


                                                  9
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 17 of 47




importers, surety companies, and other third parties to manage their risk. 4 The collection statute,

19 U.S.C. § 1505, was never amended for the purpose of expanding Customs’ authority to delay

the collection of duties assessed on liquidation of the entries under the liquidation statute,

19 U.S.C. § 1504.

       The 1993 amendment to the collection statute, 19 U.S.C. § 1505(b), was enacted for no

purpose other than to set the moment in time when duties became delinquent for the purpose of

calculating the amount of remedial interest due under section 1505(c). Nothing in the 1993

amendment authorizes Customs to delay in the collection of liquidated duties. If duties are paid

before expiration of the 30-day period by any party, 19 U.S.C. § 1505(b) does not come into play

at all. If Customs delays in its obligation to demand payment, however, the amount interest

calculated under 19 U.S.C. § 1505(c) is based on the date of liquidation, not demand. Therefore,

the longer CBP delays in billing, the greater the accumulation of section 1505 interest that can be

assessed to the detriment of the importer and surety. In such a case, CBP’s section 1505 interest

assessment can no longer be considered remedial to the benefit of the government; it becomes

penal against the surety, having increased based solely on CBP’s own failure to bill. Zuhlke

Dec. ¶ 13.

       During oral argument, Plaintiff admitted to the Court that its case is based solely on the

terms of its bond. Tr. at 62:4-6. It is respectfully submitted that a single payment provision in a

standard form government bond read in conjunction with a single sentence in a collection statute

that allows for the collection of interest on a “delinquent debt” should not be permitted turn the



4
        Int’l Cargo & Sur. Ins., 779 F. Supp. at 177. Section 1504 consequently serves to
“increase certainty in the customs process for importers, surety companies, and other third
parties with a potential liability relating to a customs transaction.” S. Rep. No. 95-778, at 32,
1978 U.S.C.C.A.N. at 2243.


                                                 10
        Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21    Page 18 of 47




entire statutory scheme of appraisement and collection on its head. Nor should it require that all

statutes be interpreted with a demand requirement where the statutes, precedent, and case law do

not support such interpretation.

       C. Customs’ Claim Is Barred By The Doctrine Of Laches

       In its Motion for Judgment on the Pleadings, Defendant contended that the United States’

cause of action accrued on November 4, 2006, the date on which the importer’s entries were

deemed liquidated by operation of law, which was six months after the U.S. Department of

Commerce (“Commerce”) published its notice of rescission of administrative review in the

Federal Register. Def. Apr. 2, 2021 Reply Br. at 4 (citing United States v. Am. Home Assurance

Co., 151 F. Supp. 3d 1328, 1342 (Ct. Int’l Trade 2016), as amended (Mar. 14, 2016), United

States v. Int’l Fid. Ins. Co., 273 F. Supp. 3d 1170, 1177 (Ct. Int’l Trade 2017); United States v.

Great Am. Ins. Co. of NY, 791 F. Supp. 2d 1337, 1367-68 (Ct. Int’l Trade 2011). Alternatively,

Customs’ cause of action accrued within a reasonable period of time following the deemed

liquidation of the importer’s entries. Ataka Am. Inc., 826 F. Supp. at 503 (“the right to collect

immediately on liquidation carries with it the responsibility to act within six years of liquidation

to collect on the contract obligation of the surety.”)).

       Defendant also established that Customs’ cause of action did not accrue upon its failure

to pay following Customs’ demand for payment on the bond when the bond merely obligated

Defendant to “[p]ay, as demanded by CBP.” Def. Apr. 2, 2021 Reply Br. at 10. Rather,

“[w]here a demand is necessary to perfect a cause of action, the statute of limitations does not

commence to run until the demand is made …. Where, on the other hand, a call for performance

is not an essential element of the cause of action, the running of the statute does not await a

demand.” United States v. Ins. Co. of N. Am., 83 F.3d 1507, 1510 (D.C. Cir. 1996), as amended

(June 19, 1996) (quoting Nyhus, 466 F.2d at 452-53). Indeed, the Federal Circuit held that bond


                                                  11
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21     Page 19 of 47




language requiring payment of liquidated damages “as may be demanded” was insufficiently

mandatory to make Customs’ “demand” the trigger for payment and, following default, the

commencement of the statute of limitations. United States v. Cocoa Berkau, Inc., 990 F.2d 610,

613-14 (Fed. Cir. 1993) (internal quotation marks omitted). During the July 16th Oral

Argument, the Court further noted that the “[p]ay as demanded” language set forth in Customs’

regulations, 19 C.F.R. § 113.62, and the standard-form Customs bond has been used for between

20-30 years and has been cited in 60 court decisions, yet none of those decisions has interpreted

the language as a demand requirement. Tr. at 33:17-34:3. Accordingly, Defendant’s failure to

pay Customs’ January 7, 2015 demand on Aegis did not commence the statute of limitation

period. Rather, the United States’ cause of action accrued on November 4, 2006, the date the

importer’s entries were deemed liquidated, or a reasonable period thereafter.

       Nevertheless, in the event the Court were to conclude that the United States’ cause of

action did not accrue upon the deemed liquidation of the importer’s entries, or a reasonable time

thereafter, but instead accrued upon Defendant’s failure to pay 30 days after Customs’ demand

for payment, the United States’ claim still is barred by the doctrine of laches. In its discussion of

laches, the U.S. Supreme Court in Holmberg v. Ambrecht stated as follows: “‘[t]here must be

conscious, good faith, and reasonable diligence to call into action the powers of the court[.]’ …

[The] court may dismiss a suit where the plaintiff’s ‘lack of diligence is wholly unexcused; and

both the nature of the claim and the situation of the parties was such as to call for diligence.’”

327 U.S. 392, 396 (1946) (quoting McKnight v. Taylor, 42 U.S. (1 How.) 161, 168 (1843) and

Benedict v. City of New York, 250 U.S. 321, 328 (1919)). The Second Circuit’s decision in Lyell

Theatre Corp. v. Lowes Corp. also involved the dismissal of a civil action for the failure of the




                                                 12
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 20 of 47




plaintiff to diligently prosecute its case against the defendant and held that prejudice resulting

from unreasonable delay may be presumed as a matter of law. 682 F.2d 36, 43 (2d Cir. 1982).

       This case falls squarely within the Holmberg v. Ambrecht ambit. It is beyond cavil that

Customs’ failed to diligently issue a demand on the Defendant or commence its collection action

in this Court. Customs was authorized by statute to demand payment from Defendant upon

liquidation of the subject entries. 19 C.F.R. § 113.62(a). It also was authorized to “call into

action the powers of the court” immediately upon liquidation of the importer’s entries. See, e.g.,

United States v. Commodities Exp. Co., 972 F.2d 1266, 1271 (Fed. Cir. 1992) (“[t]he bond does

not require Customs to wait 60 days for a response to the demand before suing …, [and] [n]o

statute requires Customs to give notice of demand of liquidated damages before suing.”).

Customs, however, waited more than eight years after liquidation of the subject entries to issue

its first bill to the Defendant for the liquidated duties, and another six years to commence its

action after making demand.

       It also is beyond dispute that Plaintiff’s lack of diligence is “wholly unexcused.” Indeed,

the United States’ reasons for its delay are entirely its own fault. As recounted in the United

States’ brief, Customs failed to send the importer or Defendant any bills for eight years because

the U.S. Department of Commerce did not send Customs notice of the November 4, 2006

deemed liquidation until July 14, 2014, and Customs otherwise did not apprehend the

significance of the U.S. Department of Commerce’s Federal Register notice announcing the

rescission of the administrative review with respect to the importer’s entries or the fact that they

had been deemed liquidated. Pl. Feb. 11, 2021 Br. at 5 n.4, Pl. Ex. 7. Regardless, CBP had it

within its domain to ascertain at the time of the entry, or indeed at the time of the liquidation, all

surety bonds posted on behalf of the importer. Zuhlke Dec. ¶ 14.




                                                  13
        Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21      Page 21 of 47




        Moreover, both “the nature of [Customs’] claim and the situation of the parties [were]

such as to call for diligence.” As recounted above, the courts have limited creditors — including

Customs — to a reasonable time to make demand under a bond. See Nyhus, 466 F.2d at 452-53

(“[A] party is not at liberty to stave off operation of the statute [of limitations] inordinately by

failing to make demand; when statutorily unstipulated, the time for demand ordinarily is a

reasonable time.” (footnote omitted)); Ataka Am. Inc., 826 F. Supp. at 503 (“the right to collect

immediately on liquidation carries with it the responsibility to act within six years of liquidation

to collect on the contract obligation of the surety.”).

        Finally, Defendant has been prejudiced by Customs’ unreasonable delay. First, prejudice

can be presumed from Customs’ eight-year delay from liquidation of the entries to demanding

payment, and another six years to file a complaint. See, e.g., Lyell Theatre Corp., 682 F.2d at 43

(“[p]rejudice to defendants resulting from unreasonable delay may be presumed”) (citing

Citizens Utils. Co. v. Am. Tel. & Tel. Co., 595 F.2d 1171, 1174 (9th Cir.), cert. denied, 444 U.S.

931 (1979)).

        Second, Defendant has suffered actual harm and undue prejudice arising from the United

States’ delay in bringing its claims. According to Mr. Zuhlke, sureties manage their risk by

relying upon the interplay among the Customs’ statutes, specifically between 19 U.S.C. § 1504,

19 U.S.C. § 1505, and 28 U.S.C. 2415(a). Zuhlke Dec. ¶ 10. Customs’ current approach to its

collection authority, permitting it to unreasonably delay the running of the statute of limitations

until the agency first bills the debt, eviscerates the statute of limitations and creates a level of

uncertainty that is damaging to importers and sureties alike. Zuhlke Dec. ¶ 9. It is

unconscionable to suggest that CBP can create a new statute of limitation period out of thin air

by the simple expedient of ignoring their own negligence and the sending of a new bill. Id. This




                                                   14
           Case 1:20-cv-03628-SAV Document 55             Filed 09/16/21     Page 22 of 47




approach wreaks havoc on the policies and procedures that the industry has had in place for more

than four decades. Id.

           In accordance with the SSAP’s described above, Aegis filed financial reports, calculated

amounts within actuarial guidelines for various reserves and income/loss recognition for its

underwriting operations. Wollyung Dec. ¶ 4. If this Court were to uphold the United States’

claim, which was not billed on or soon after liquidation, Aegis’s reporting obligations will be

inaccurate, and 11 years of reporting will have to be corrected. Wollyung Dec. ¶ 5.a. Aegis’s

actuarial data upon which it based its rates, established statutory reserves, and set premiums,

will be made inaccurate as they are not, and have not been, accounted for since the expiration of

the limitations period from date of liquidation. Id.

           According to Mr. Zuhlke, sureties operate under Certificates of Authority from the

United States Treasury and the states in which they operate. Zuhlke Dec. ¶ 11. Financial reports

are filed at least annually, and operations are examined under state law usually triennially. Id.

Actuaries are engaged to review loss developments and assist the companies in ratemaking and

reserve setting. Sophisticated algorithms are used to establish pricing and reinsurance programs.

Id. All of the foregoing tasks have relied upon the Customs administrative process set out above.

Id. Customs’ current departure from that longstanding procedure, if upheld by the Court, will

have a definite negative effect on sureties’ past and future reporting obligations and industry

ratings.

           Moreover, Aegis’s right to reimbursement has been impaired due to untimely notice to

Aegis. Aegis paid a premium for reinsurance for this bond program. Wollyung Dec. at ¶ 5.c.

Aegis’ reinsurer is now insolvent, and its right to reimbursement under its reinsurance policy has

been frustrated. Id. Aegis has been prejudiced by having to bear the entire loss when




                                                  15
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21     Page 23 of 47




reinsurance would have applied if the United States’ claim had been timely filed or if Customs

had provided timely notice of its demand.

       In addition, Aegis’s right to subrogation has been impaired due to untimely notice to

Aegis. Wollyung Dec. ¶ 5.d. Customs’ notice of liquidation was supposed to be in the form of a

bill, but Aegis did not receive a bill for eight years following liquidation of the importer’s

entries. Wollyung Dec. ¶ 5.b. By that time, however, the importer, Linyi, had gone out of

business. Because of the eight-year delay between the deemed liquidation of the importer’s

entries and Customs’ demand on the importer (and later demand on Aegis), Linjyi was no longer

available to repay Aegis under its subrogation right. Wollyung Dec. ¶ 5.d.; Pl. SUMF ¶¶ 12-19.

Accordingly, Aegis’ right to recover against the importer was denied, and its commercial

interests have been prejudiced.

       Next, Aegis relies on the Customs statutes and timely claim filing to bring finality to its

insurance business transactions. Wollyung Dec. ¶ 5.e. These are the same statutes the State of

New York relies upon to set a six-year requirement for the retention of insurance records. Id.

Untimely claim filing jeopardized Aegis for relying on the records retention statutes. Id.

       Further, as described above, the NAIC requires financial reporting. When Aegis does not

receive notice of a claim, it cannot establish case reserves. Wollyung Dec. ¶ 5.f. Not having

reserves results not only in under-reserving, but also in overstating capital. Id. The ramifications

run from IRS corrections to State mandatory financial reporting corrections. Id. According to

Mr. Zuhlke, failure to receive timely notice of liability (a bill) skews a surety’s on-going

performance analysis results favorably which has the negative effect on rate setting, causing the

underpricing of premiums. Zuhlke Dec. ¶ 12. Conversely late notice skews the loss experience

data adversely. Id. Such after the fact adjustments are reported as “prior period development.”




                                                 16
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 24 of 47




Id. Significant amounts of prior period development will have a large impact on reported results,

a reduction in authorized T-limit, reduced investor confidence, and will potentially result in a

downgrade or loss of Best’s rating. Id. A loss or down grade of a Best’s rating can often cause a

self-fulfilling prophecy and a spiral into insolvency as business is lost. Id.

       Lastly, Plaintiff’s more than eight-year delay in billing duties due on entries that were

deemed liquidated in 2006 directly caused the unnecessary accrual of interest under 19 U.S.C.

§ 1505(d) to the detriment of Defendant’s interests. Wollyung Dec. ¶ 5.g. The unjustified delay

directly causing the substantial accrual of interest unilaterally increased surety’s risk of loss and

unnecessarily caused surety’s exposure to an actual loss not contemplated by any party to the

subject bond. Id.

       Defendant is mindful that the United States traditionally has not been subject to the

defense of laches. United States v. Summerlin, 310 U.S. 414, 416 (1940). Nevertheless, “‘the

availability of laches in at least some government suits is supported by Supreme Court decisions

… that refuse to shut the door completely to the invocation of laches or estoppel (similar

doctrines) in government suits.” United States v. Admin. Enters., Inc., 46 F.3d 670, 672-73 (7th

Cir. 1995) (citing cases). Indeed, the question of whether laches applies against the United

States is an open question in the Federal Circuit. JANA, Inc. v. United States, 936 F.2d 1265,

1270 (Fed. Cir. 1991). And in Ataka, this Court did not rule out laches as a viable defense

against the United States, Ataka, 826 F. Supp. at 497 n.3. 5 At a minimum, laches applies against



5
         In Ataka, the United States misinterpreted the statute of limitations set forth in 28 U.S.C.
§ 2415(a) and its six-year window for collection to be tolled during the pendency of a protest,
which would have allowed the Government an extra year to collect the duties in controversy
after making a decision on the protest. The Ataka court held that the filing of a protest did not
toll the statute of limitations and that the Government was bound to the six-year period. The
case at bar is quite similar to Ataka. In both cases, the six-year period of limitations expired
before the government brought suit to collect the duties. In Ataka, the Court had no problem


                                                  17
       Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 25 of 47




the United States in egregious situations, where no statute of limitations otherwise applies, or

where the United States’ claim is for interest, among others. See Admin. Enters., Inc. 46 F.3d at

673; West Virginia v. United States, 479 U.S. 305, 311 (1987).

       Here, the United States’ delay is egregious. Customs inexcusably waited eight years to

demand payment, and the United States waited another six years to file suit. As described above,

the United States’ delay in commencing this action is entirely its own fault. And the United

States’ delay has substantially prejudiced Defendant.

       Moreover, if the Court were to reject Defendant’s argument that the United States’ claim

does not accrue at the time of liquidation — or a reasonable period thereafter — then the six-year

statute of limitations in 28 U.S.C. § 2415(a) does not apply to the interval between liquidation

and demand. Laches is then the only defense to Customs’ inordinate delay in demanding

payment. Indeed, counsel for the United States admitted that Customs’ ability to demand

payment from the surety is unlimited absent prejudice to the surety. Tr. at 99:1-5.

       Finally, as recounted in the United States’ brief, the principal amount of the importer’s

antidumping liability already has been paid by the surety who issued single transaction bonds for

the ten entries at issue in this case. Pl. Feb. 11, 2021 Br. at 3-4. But for Customs’ rules

regarding delinquency interest, which must be paid before principal debt is retired, Customs’

current action against Defendant would be for only the interest that accrued on the importer’s

unpaid antidumping duties between the time of Customs’ demand on the importer and the other

surety’s payment, as well as interest on that interest, during the six-year period Customs waited




with applying the principles of laches to bar the Governments late collection attempt. It similarly
should have no problem applying the laches doctrine here.


                                                 18
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 26 of 47




to file its action against Aegis. Accordingly, laches is an appropriate defense to a claim by the

United States for interest. West Virginia, 479 U.S. at 311.

       D. Customs’ Claim Is Barred By The Doctrine Of Impairment Of Suretyship

       Defendant is the secondary obligor on the import transactions at issue in this case. As

such, it is discharged from its obligation under the continuous importation bond because the

obligee, the United States, impaired Defendant’s recourse against the principal obligor, Linyi, the

importer, Defendant’s reinsurer, and other third parties. Plaintiff unreasonably delayed issuing

demands on Linyi, the importer and on the co-surety, Hartford, the single transaction bond

surety, and the Defendant. Plaintiff’s delay created liability that was entirely unnecessary, and

impaired Defendant’s rights against third parties. By the time Plaintiff billed the importer, more

the eight years had passed from the dates of liquidation, the importer was nowhere to be found,

and Aegis’s reinsurer was in liquidation.

       This Court and the Federal Circuit look to the Restatement of Suretyship to examine the

rights of the surety, the government’s obligations, and the surety’s liability under a given

Customs bond. United States v. Great Am. Ins. Co., 738 F.3d 1320, 1332 (Fed. Cir. 2013). See

also Wash Int’l Ins. Co. v. United States, 138 F. Supp. 2d 1314, 1330 (Ct. Int’l Trade 2001). In

each case, the critical question is whether an act of the obligee, in this case, the United States,

“fundamentally alter[ed] the risks imposed on the secondary obligor.” Restatement (Third) of

Suretyship and Guarantee § 37(2) (1996) (the “Restatement”). For there to be an impairment of

suretyship such that the surety is discharged of its obligation, the increase in the surety’s risk

must be material. Great Am. Ins. Co., 791 F. Supp. 2d at 1360 (citing Old Republic Ins. Co. v.

United States, 645 F. Supp. 943, 955 (Ct. Int’l Trade 1986); Wash. Int’l Ins. Co., 138 F. Supp. 2d

at 1330-31 (“The federal common law is clear that when a surety’s contractual obligation is

materially altered without its knowledge or consent in a manner that increases its risk, the surety


                                                  19
         Case 1:20-cv-03628-SAV Document 55               Filed 09/16/21      Page 27 of 47




is to be discharged to the extent that it is prejudiced or damaged.”)). “A surety is discharged by

any act of the creditor that induces the surety to forego taking steps for self-protection … or …

does any act that violates or impairs the surety’s rights against the principal.” 72 Corpus Juris

Secundum, Principal and Surety, § 139. See also Franklin Sav. & Loan Co. v. Branan, 188 S.E.

67 (Ga. Ct. App. 1936); Bennett v. Leatherby, 3 Cal. App. 4th 449 (1992).

         As noted in the Restatement, Suretyship Defenses, Introductory Note to section 37, “[a]s

a result of the duties flowing from the principal obligor to the secondary obligor, the secondary

obligor’s decision as to whether to enter into the secondary obligation typically depends on a risk

assessment. The secondary obligor must assess the risk that the principal obligor will not

perform the underlying obligation and that, if so, the secondary obligor will not be able

successfully to pass the cost of its performance to the principal obligor despite the existence of

the principal obligor’s duties.” Section 37 of the Restatement provides that an act that increases

the secondary obligor’s risk of loss by increasing its potential cost of performance or decreasing

its potential ability to cause the principal obligor to bear the cost of performance is an

“impairment of suretyship status.”

         As applied to this case, Customs inexcusable delay in billing Aegis for eight years after

the deemed liquidation of the importer’s entries — and after the running of the statute of

limitations based on such deemed liquidation — impaired its suretyship. As recounted above,

and in the Zuhlke and Wollyung Declarations, the United States’ delay in commencing this

action

  i.     impaired Defendant’s financial and regulatory reporting obligations, Wollyung Dec.

         ¶ 5.a.;

 ii.     impeded Defendant’s right to reimbursement from its reinsurer, id. ¶ 5.c.;




                                                 20
        Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 28 of 47




 iii.   impeded Defendant’s right to subrogation against the importer and principal obligor on

        the bond, id. ¶ 5.d;

 iv.    jeopardized Defendants’ compliance with state law record retention requirements, id.

        ¶ 5.e;

  v.    impaired Defendant’s ability to establish correct cash reserves and set premiums, id.

        ¶ 5.f.; and

 vi.    caused an accumulated claim for interest that increased Defendant’s risk of loss and its

        cost of performance. id. ¶ 5.g.

For these reasons, Defendant is relieved from its obligations under the bond, and Customs’ claim

is barred by the doctrine of impairment of suretyship.

        E. Customs’ Interpretation of The Statute Would Lead To Absurd Results

        Finally, the Court should reject Plaintiff’s argument that the 1993 amendment to 19

U.S.C. § 1505(b) allows it to ignore — no, actually throw out - the statute of limitations set forth

in 28 U.S.C. § 2415 and collect duties whenever Customs decides to bill them. The last time

Customs attempted to manipulate a statute of limitations for its own benefit, this Court took the

agency to task. See Koyo Corp. v. United States, 403 F. Supp. 2d 1305 (Ct. Int’l Trade 2005),

vacated in part and remanded on other grounds, 497 F.3d 1231 (Fed.Cir. 2007). In that case, the

importer deposited antidumping duties at a rate higher than the final assessment rate determined

by the Department of Commerce following its annual administrative review of the antidumping

duty order. Customs failed to timely liquidate the entry at the lower, final assessment rate. As a

result, the entry liquidated by operation of law at the higher cash deposit rate but, as here,

Customs gave the importer no notice of the deemed liquidation. Without notice of the

liquidation, the importer failed to protest the deemed liquidation at the higher cash deposit rate.




                                                 21
       Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 29 of 47




Customs argued that it was entitled to keep the higher sum on deposit. This Court rebuked

Customs’ interpretation of the deemed liquidation statute:

       The government’s interpretation of the statute is that the words are clear. In
       essence, it states that it is immaterial if the government benefits from its own
       neglect or other wrongdoing. The words of the statute control, and because it
       inadvertently failed to liquidate on time, it may retain any money collected. The
       government argues further that the goal of the statute was to achieve finality, and
       that goal is met as soon as the six-month period elapses. This is absurd. The goal
       of the statute was to achieve finality so that importers would not be hit with
       unexpected duties years later, not so that Customs would profit by intentional
       wrongdoing or even mere inattention to duty.
Koyo Corp., 403 F. Supp. 2d at 1308.

       The Koyo lower court’s response and discussion are instructive here. In this case, neither

Commerce nor Customs took any step toward the collection of duties from either the importer or

Defendant for more than eight years after the deemed liquidation of the importer’s entries. The

deemed liquidation statute was put in place to achieve finality so that importers and their sureties

would not be hit with unexpected duties years later. The 1993 amendment to 19 U.S.C.

§ 1505(b) was not enacted to permit Customs to thwart the statute of limitations and ignore the

rights of the surety and importer to be protected from unexpected duty demands years later.

       Indeed, as in Koyo, Customs’ interpretation of the statute in this case would be absurd.

Congress plainly intended to limit Customs’ ability to collect unpaid duties from sureties when it

enacted the six-year statute of limitations in 28 U.S.C. § 2415(a). If the Court were to adopt

Customs’ position that it can get around both statutory provisions by delaying making a demand

in perpetuity, effectively vitiating any and all limits on its ability to demand payment from

sureties — indeed to treat the surety just like the importer of record for which no statute of

limitations applies — would upend the statutory scheme, Congress’s intent as expressed in such

scheme, and lead to profoundly absurd results. The Court should avoid interpreting the statute




                                                 22
          Case 1:20-cv-03628-SAV Document 55              Filed 09/16/21      Page 30 of 47




when it leads to an absurd result. Holy Trinity Church v. United States, 143 U.S. 457, 460

(1892).

          Finally, during oral argument, the Court asked whether a surety would benefit by waiting

to be sued and hoping to pocket its premium if it is not. Tr. at 104:3-4. The answer is no. As

established during the oral argument, notices of deemed liquidation are not sent to the surety. 19

U.S.C. § 1504(a)(1)(E); 19 C.F.R. §§ 159.9, 159.11. Accordingly, the “windfall” argument that

the surety need only wait out the six years and pocket the premium is unsupportable because the

surety, without notice of the liability, cannot be said to be waiting out anything. As for

“surprise” the surety can certainly be, and in this case was, surprised by the United States’ claim

to satisfy a debt eight years after liquidation and two years after the statute of limitations had

already run. The liquidation statute was originally amended in 1978 to avoid just this type of

“surprise.”

   V.         CONCLUSION

          For the foregoing reasons, Defendant respectfully requests that the Court enter summary

judgment in its favor and dismiss the Government’s complaint.

September 14, 2021

                                      Respectfully submitted,


              /s/ T. Randolph Ferguson                 /s/ Jeffery M. Telep
              T. Randolph Ferguson                     Jeffery M. Telep
              Sandler, Travis & Rosenberg P.A.         King & Spalding LLP
              601 Montgomery Street                    1700 Pennsylvania Avenue NW
              Suite 1208                               Suite 200
              San Francisco, CA 94111                  Washington, D.C. 20006
              Tel.: 415-378-3374                       Tel.: 202-626-2390
              E-Mail: rferguson@strtrade.com           E-Mail: jtelep@kslaw.com
                     Attorneys for Defendant Aegis Security Insurance Company




                                                  23
         Case 1:20-cv-03628-SAV Document 55             Filed 09/16/21    Page 31 of 47




                              CERTIFICATE OF COMPLIANCE

         I, T. Randolph Ferguson, an attorney at the law office of Sandler, Travis & Rosenberg

P.A., who is responsible for the Defendant’s memorandum in support of Defendant’s motion for

summary judgment, dated September 14, 2021, relying upon the word count feature of the word

processing program used to prepare the memorandum, certify that this memorandum complies

with the word count limitation under the Court’s chambers procedures, and contains 7,334

words.

                                                     /s/ T. Randolph Ferguson
       Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21      Page 32 of 47




                UNITED STATES COURT OF INTERNATIONAL TRADE
              BEFORE: THE HON. STEPHEN ALEXANDER VADEN, JUDGE

                                                         )
                                                         )
 UNITED STATES OF AMERICA,
                                                         )
                                                         )
                          Plaintiff,
                                                         )    Court No. 20-03628
                                                         )
        v.                                                    PUBLIC VERSION
                                                         )
                                                         )
 AEGIS SECURITY INSURANCE COMPANY,
                                                         )
                                                         )
                          Defendant.
                                                         )



    STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS NO DISPUTE

       Pursuant to Rule 56.3 of the Rules of this Court, Defendant asserts that the following

material facts are undisputed:

   1. Defendant incorporates by reference Plaintiff’s Statement of Material Facts set forth in its

       February 21, 2020 Summary Judgment Motion. In addition, Defendant sets forth the

       following facts.

   2. During the last 40 years, sureties have relied on a Customs administrative process that

       may be defined with liability beginning with the filing of an entry, finality coming with

       the liquidation of the entry, and collection following within a reasonable time after

       liquidation with the statute of limitations for collection of the debt expiring six years

       following liquidation. Zuhlke Dec. ¶ 10. The several customs statutes read in

       conjunction with one another support this process. Id. The court cases on point have

       supported this process holding that liquidation initiates the running of the statute. Id.

       Sureties’ business procedures and risk analysis rely upon that Customs process. Id.

       Notwithstanding the industry’s reliance on the process, CBP gave the surety industry no
   Case 1:20-cv-03628-SAV Document 55                  Filed 09/16/21         Page 33 of 47




   notice whatsoever of its policy shift from starting the statute of limitations running from

   the date of liquidation to starting it from the date of its billing. Id.

3. Sureties operate under Certificates of Authority from the United States Treasury and the

   states in which they operate. Zuhlke Dec. ¶ 11. Financial reports are filed at least

   annually, and operations are examined under state law usually triennially. Id. Actuaries

   are engaged to review loss developments and assist the surety companies in ratemaking

   and reserve setting. Sophisticated algorithms are used to establish pricing and

   reinsurance programs. Id. All of the foregoing tasks have relied upon the Customs

   administrative process set out above. Id. Customs current departure from that

   longstanding procedure, if upheld by the Court, will have a definite negative effect on

   sureties’ past and future reporting and rating obligations. Id.

4. Failure to receive timely notice of liability (a bill) skews a surety’s on-going performance

   analysis results favorably which has the negative effect on rate setting, causing the

   underpricing of premiums. Zuhlke Dec. ¶ 12. Conversely late notice skews the loss

   experience data adversely. Id. Such after-the-fact adjustments are reported as “prior

   period development.” Id. Significant amounts of prior period development will have a

   large impact on reported results, a reduction in authorized T-limit, reduced investor

   confidence, and will potentially result in a downgrade or loss of rating with insurance

   company rating services like AM Best. Id. A loss or down grade of a Best’s rating can

   often cause a self-fulfilling prophecy and a spiral into insolvency as business is lost. Id.

5. Aegis is an insurer with its business organized according to long-standing Statutory

   Accounting Principles (“SSAPs”) promulgated by the National Association of Insurance

   Commissioners (“NAIC”). Wollyung Dec. ¶ 2. Aegis, along with every other type of


                                               2
   Case 1:20-cv-03628-SAV Document 55                Filed 09/16/21     Page 34 of 47




   insurance carrier doing business currently relies on the NAIC model law, which issues

   SSAP’s to which all regulated insurance carriers must adhere. Id. This applies to all

   statutory loss and loss adjustment expense reserves as well as unearned premium

   reserves. Id. The Internal Revenue Service relies on these rules when calculating federal

   income taxes. Id. The impact of various components of business operations feeds into

   and guides our financial reporting system as to solvency and credit worthiness. Id.

6. In accordance with the SSAP’s described above, Aegis files financial reports, calculated

   amounts within actuarial guidelines for various reserves and income/loss recognition for

   its underwriting operations. Wollyung Dec. ¶ 4. These financial reports are relied upon

   to assess the carrier’s financial strength and credit worthiness. Id. Financial Strength

   ratings can be issued by various firms; Aegis contracts with AM Best Co. to issue its

   financial strength and credit ratings annually. Id. In deciding a carrier’s rating, the

   industry relies on the SSAPs not only for its financial reporting but to also determine if its

   actuarial determinations of premium and claim reserves are accurate. Id. This

   information is then used to develop rates/pricing of what a policyholder is charged for a

   particular coverage. Id. The effects of properly and timely reserving affects the entire

   food chain in the insurance industry from the state regulators and AM Best right down to

   the ultimate consumer which is the average citizen purchasing a binding insurance policy.

   Id.

7. Aegis issued Importer Duty Bonds/U.S. Custom Bonds covering the importer’s entries

   from 1998 through 2008 through a general agency, Avalon Risk Management Inc.

   Wollyung Dec. ¶ 3. In addition, Aegis reinsured this U.S. Custom Bond program through

   a reinsurer. Id.


                                             3
    Case 1:20-cv-03628-SAV Document 55               Filed 09/16/21      Page 35 of 47




8. On January 7, 2015, U.S. Customs and Border Protection (“CBP” or “Customs”) made its

   first demand for payment from Aegis for the debt owed under the $50,000 continuous

   importation bond via the Formal Demand on Surety for Payment of Delinquent Amounts

   Due (the “612 Report”). Complaint ¶ 22; Answer ¶ 22; Pl. Ex. 3 ¶ 18; Pl. Ex. 5. The 612

   Report reflected incorrect bill amounts, which exceeded the amount actually owed by the

   Defendant pursuant to the deemed liquidation of the entries. Pl. Ex. 3 ¶ 21; Pl. Ex. 5.

   Since January 7, 2015, Customs never issued Defendant a corrected bill. Tr. at 93:7-

   95:17.

9. If this Court were to uphold the United States’ claim, which was not billed at liquidation

   or soon after liquidation, Aegis’s reporting obligations will be inaccurate, and 11 years of

   reporting will have to be corrected. Wollyung Dec. ¶ 5.a. Aegis’s actuarial data upon

   which it based its rates, establish statutory reserves, etc. will be made inaccurate as they

   are not, and have not been, accounted for since the expiration of the limitations period

   from date of liquidation. Id.

10. In addition, Aegis’s reinsurer is now insolvent. If this Court were to determine that Aegis

   must pay this claim, Aegis’s right to reimbursement will be frustrated. Wollyung Dec.

   ¶ 5.c. Furthermore, the importer of record and principal on the bond is now out of

   business. Accordingly, Aegis’s right to reimbursement and subrogation have been

   impaired due to untimely notice to Aegis. Wollyung Dec. ¶ 5.d.

11. Aegis relies on the Customs’ statutes and timely claim filing to bring finality to insurance

   business transactions. Wollyung Dec. ¶ 5.e. These are the same statutes New York relies

   upon to set a six-year requirement for the retention of insurance records. Id. Customs’

   untimely claim filing jeopardized Aegis for relying on the records retention statutes. Id.


                                             4
     Case 1:20-cv-03628-SAV Document 55                 Filed 09/16/21     Page 36 of 47




  12. As described above, the NAIC requires financial reporting. When Aegis does not receive

     notice of a claim, it cannot establish case reserves. Wollyung Dec. ¶ 5.f. Not having

     reserves results not only in under-reserving, but also in overstating capital. Id. The

     ramifications run from IRS corrections to State mandatory financial reporting corrections.

     Id.

  13. Plaintiff’s more than eight-year delay in billing duties due on entries that were deemed

     liquidated in 2006 directly caused the unnecessary accrual of interest under 19 U.S.C.

     § 1505(d) to the detriment of Defendant’s interests. The unjustified delay directly causing

     the substantial accrual of interest unilaterally increased surety’s risk of loss and

     unnecessarily caused surety’s exposure to an actual loss not contemplated by any party to

     the subject bond.

                                    Respectfully submitted,


           /s/ T. Randolph Ferguson                 /s/ Jeffery M. Telep
           T. Randolph Ferguson                     Jeffery M. Telep
           Sandler, Travis & Rosenberg P.A.         King & Spalding LLP
           601 Montgomery Street                    1700 Pennsylvania Avenue NW
           Suite 1208                               Suite 200
           San Francisco, CA 94111                  Washington, D.C. 20006
           Tel.: 415-378-3374                       Tel.: 202-626-2390
           E-Mail: rferguson@strtrade.com           E-Mail: jtelep@kslaw.com
                 Attorneys for Defendant Aegis Security Insurance Company
September 14, 2021




                                                5
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 37 of 47




                      Exhibit 1
                  Public Version


     PERSONAL AND BUSINESS
  PROPRIETARY INFORMATION
                    REDACTED
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 38 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 39 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 40 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 41 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 42 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 43 of 47




                      Exhibit 2
                  Public Version


     PERSONAL AND BUSINESS
  PROPRIETARY INFORMATION
                    REDACTED
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 44 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 45 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 46 of 47
Case 1:20-cv-03628-SAV Document 55   Filed 09/16/21   Page 47 of 47
